Citation Nr: 0938336	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  09-02 133	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for acute myeloid leukemia, 
to include as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition on the issue on appeal was obtained.

2.  The persuasive medical evidence of record indicates that 
acute myeloid leukemia was first shown many years after the 
Veteran's separation from service, and is not shown to be 
related to events, disease, or injury during military 
service, including exposure to herbicides.


CONCLUSION OF LAW

Acute myeloid leukemia was not incurred in or aggravated by 
active service, nor may incurrence of leukemia be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in September 2007.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2009).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in September 2007.  The Court has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision. 38 C.F.R. § 3.159. A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease. 38 C.F.R. § 3.159(c)(4). The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include credible evidence 
of continuity and symptomatology such as pain or other 
symptoms capable of lay observation. See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, the 
duty to provide a medical examination is not triggered as the 
evidence fails to show an in-service incurrence of acute 
myeloid leukemia or an incurrence of acute myeloid leukemia 
within the presumptive period, or an opinion as to etiology.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records from the Social Security 
Administration (SSA), and all relevant private treatment 
records pertaining to his claims have been obtained and 
associated with his claims file.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and leukemia, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2009).  
However, this presumption is rebuttable by probative evidence 
to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Veterans 
diagnosed with chronic lymphocytic leukemia who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307 (2009).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 3.102 (2009).


Factual Background and Analysis

The Veteran maintains that he developed acute myeloid 
leukemia as a result of exposure to Agent Orange while 
serving in Vietnam.  Service treatment records are silent as 
to any findings, complaints, or diagnoses of leukemia.  At 
the time of his separation physical examination performed in 
January 1970, serology testing was performed, and there was 
no mention of abnormal findings on the examination report.

Private treatment records from the Anderson Area Medical 
Center reflect that the Veteran first presented to the 
hospital on August 6, 2006 with complaints of weakness and 
dizziness.  The Veteran stated that he had had a poor 
appetite and felt week.  The Veteran's complete blood count 
from Anderson showed pancytopenia with a white blood cell 
count of 1.2 per micro liter.  The Veteran was given IV 
fluids and transferred to the VA medical center (VAMC) in 
Columbia, South Carolina for further treatment.

VAMC medical records dated beginning in August 2006 show that 
the Veteran was transferred from Anderson Area Medical Center 
and admitted to the VAMC with febrile neutropenia.  Following 
additional testing, he was found to have acute myeloid 
leukemia (AML), and intensive treatment followed.

An October 2006 SSA disability determination report indicated 
that the Veteran was awarded benefits based on a primary 
diagnosis of leukemia with a disability onset date of August 
6, 2006.

An Agent Orange examination was conducted in August 2007.  
Exam notes stated that the Veteran served in Vietnam from 
December 1968 to January 1970.  The Veteran was noted as 
having AML diagnosed in 2006.  

In a VA treatment note dated in October 2008, the Veteran's 
Oncologist, Dr. P.S. stated that the Veteran was exposed to 
Agent Orange and that there was a possibility that acute 
promyelocytic leukemia may have been secondary to his 
exposure.  

In a statement dated December 2008, Dr. P.S. stated that the 
Veteran was diagnosed with acute promyelocytic leukemia in 
August 2006 and that he was exposed to Agent Orange.  Dr. 
P.S. stated that since Agent Orange had been associated with 
other hematologic cancers, it was possible that Agent Orange 
was a causative factor for this type of leukemia.

In a statement in support of his claim dated February 2009, 
the Veteran stated that he disagreed with his February 2009 
Supplemental Statement of the Case.  Specifically, the 
Veteran stated that his Agent Orange examination was not 
addressed and that he did not understand why Dr. P.S.'s 
opinion was not sufficient to provide the Veteran with the 
benefit of the doubt.  The Veteran stated that previous 
decisions written by the Board had granted service connection 
for a Veteran who had been diagnosed with acute myoleytic 
leukemia and therefore the Board had set a precedent to grant 
similar cases.  The Veteran concluded that he currently 
suffered from side effects of his leukemia treatment and 
complications from that treatment.  

In a statement in support of his claim dated April 2009, the 
Veteran stated that he realized that each individual 
disability claim must be reviewed and decided upon its own 
merits but when VA specialists issued a non case specific 
opinion, such reports should be available for the use of 
other Veterans in their claims for service connection.  The 
Veteran stated further that his company was stationed 
perpendicular to the base perimeter road in Lai Khe, Vietnam.  
The Veteran stated that when herbicides were sprayed around 
the base, it was likely that overspray fell onto equipment, 
supplies and the guard bunker and  the tower used by his 
company for security.

In May 2009, the Veteran was afforded a Board videoconference 
hearing.  During his hearing, the Veteran testified that he 
believed he should be awarded service connection for his 
condition based on several VA doctors' opinions that his 
exposure to Agent Orange was the reason he had leukemia 
considering his outside risk factors other than exposure.  
The Veteran stated that he did not understand why the RO 
could not contact Dr. P.S. to receive a medical nexus 
opinion.  

Based on the evidence of record, the Board finds that the 
Veteran's AML was not incurred in or aggravated by service.  
In this case, as the Veteran served in Vietnam between 
January 9, 1962 and May 7, 1975, he is presumed to have been 
exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii) 
(2009).  However, while chronic lymphocytic leukemia, a form 
of leukemia, is recognized as being a result of exposure to 
herbicides, the form of leukemia diagnosed in the Veteran, 
AML, is not recognized as a form of leukemia caused by 
exposure to herbicides.  

The Board has taken into consideration the Veteran's August 
2007 Agent Orange examination and Dr. P.S.'s October 2008 and 
December 2008 statements which asserted that it was possible 
that Agent Orange was a causative factor for the Veteran's 
type of leukemia.  The Veteran's Agent Orange examination 
provided no opinion as to etiology of the AML.  Further, 
while Dr. P.S. is an oncologist and thus clearly an expert on 
the matter of leukemia, his statements that the Veteran's 
leukemia is possibly the result of exposure is insufficient 
to create a nexus between service and the Veteran's current 
disability.  The Court has held that the use of equivocal 
language such as "possible" and "could have been" makes a 
statement by an examiner speculative in nature.  See Bostain 
v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus).  See also Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: 
language by a physician is too speculative).  In this case, 
due to the speculative nature of the opinions, they cannot be 
accepted as establishing a nexus between the Veteran's AML 
and his service.  Therefore, service connection on the basis 
of exposure to Agent Orange is not merited.   

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In this regard, as noted above, certain diseases, 
including leukemia, are granted service connection whether or 
not the are established as incurred in or aggravated by 
service if they are shown to manifest to a compensable degree 
within a year of separation from service.  38 C.F.R. 
§ 3.309(a)(2009).  While leukemia is among these diseases, 
this disorder was not present in service, and was not shown 
to a compensable degree within one year following separation 
from service.  In fact, the Veteran's leukemia was diagnosed 
in August 2006, over thirty years after the Veteran served in 
Vietnam.  The gap of time of between in-service symptoms and 
the first post- service medical evidence of leukemia, in 
itself, significant and it weighs against the Veteran's 
claims.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).  In conclusion, 
the evidence has not shown that the Veteran's AML was 
incurred in or aggravated by service.  As no presumption 
applies in this case and the evidence of record has failed to 
show either an in service incurrence or aggravation of AML or 
a nexus linking the Veteran's leukemia to service, the 
Veteran's claim for service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for acute myeloid leukemia 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


